Title: To Thomas Jefferson from William Jackson, 9 September 1804
From: Jackson, William
To: Jefferson, Thomas


               
                  Sir,
                  Philadelphia September 9th. 1804
               
               The enclosed papers, which I stated to you in my letter of the 7th instant had been dropped in the street, having been restored to me by Mr. Deane, by whom they were found—I have believed it proper, to guard against any failure in the transmission of my first packet to forward these papers also—and, as they are attested before the Chief Justice, I request that they may be considered as the papers to be used in any proceeding that may be had on the subject, to which they relate. 
               I am Sir, Your most obedient servant
               
                  
                     W Jackson
                  
               
            